Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-2, drawn to a Bag shown in figure 1, classified in A45C13/08.
II. Claims 1-3, drawn to a Chopstick holder in figure 2, classified in A47G29/087.
III. Claims 1-3, drawn to Standalone letters in figure 3, classified in A01G9/0293.
The inventions are independent or distinct, each from the other because:
Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together and they have different designs, modes of operation, and effects. The bag is not disclosed as usable with the chopstick stand.  The bag with the decorative design have loops on its outer panel for holding pens while the chopstick stand of letter shaped have recess for holding chopsticks are different in design and modes of operation and effect. 

Inventions I and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together and they have different designs, modes of operation, and effects. The bag is not disclosed as usable with the standalone letters.  The bag with the decorative design have loops on its outer panel for holding pens while the standalone letters have receptacle for holding seeds are different in design and modes of operation and effect. 
Inventions II and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions are not disclosed as capable of use together and they have different designs, modes of operation, and effects. The chopstick stand is not disclosed as usable with the standalone letters.  The chopstick stand of letter shaped have recess for holding chopsticks while the standalone letters have receptacle for holding seeds are different in design and modes of operation and effect. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Election via Telephone

During a telephone conversation with Tingting Liu on July 28, 2022 a provisional election was made with traverse to prosecute the invention of I, a bag shown in figure 1, claims 1-3.   Affirmation of this election must be made by applicant in replying to this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicant elected embodiment of figure 1 AND claims 1-3.    However, as examiner discussed during the telephone interview, the bag with coupling unit (113) is not disclosed as monolithically formed with the main body as recited in claim 3.  Such is not discussed in the specification. The specification states that “the coupling units 113 is fixed mounted to the main body by stitching, adhesion, or other feasible ways” (page 3, lines 15-18).  There’s no specific disclosure of monolithically forming the coupling units as claimed for elected embodiment of figure 1.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 3, “the at least one fastening and coupling unit” lacks proper antecedent basis.  It appears applicant means “the at least one retaining and coupling unit”.  Correction required.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Palagano (US Publication no. 20210120931). Palagano discloses an object disposing structure (10, figure 1) for being disposed with an object (20), the object disposing structure comprising: a main body (15); 5a character unit (16) fixed to the main body and provided with at least one stroke (16); and at least one retaining and coupling unit (18, figure 3) disposed with the main body (15) for retaining and coupling the object (20) in a way that a shape of the object and the character unit are substantially and visually located on a same plane, and as soon as the object is 10coupled with the at least one retaining and coupling unit or after the object is coupled with the at least one retaining and coupling unit for a predetermined period of time, the shape of the object forms a part of the at least one stroke of the character unit to result in that a semantic meaning of the character unit remains unchanged, changes, or becomes a pun.  
Regarding claim 2, the object disposing structure as claimed in claim 1, Palagano discloses wherein the character unit (16) is monolithically formed with the main body (15).  

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang (US Publication no. 20110169286). Huang discloses an object disposing structure comprising all the claimed features of applicant’s invention as disclosed and illustrated below.  Huang discloses the character unit “C” shaped of the main body and then once the object is attached, the euro sign can be seen (see illustration below). 

    PNG
    media_image1.png
    813
    1306
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Palagano (US Publication no. 20210120931). Palagano discloses an object disposing structure comprising all the claimed features of applicant’s invention as discussed above except for wherein the at least 20one fastening and coupling unit is monolithically formed with the main body. It would have been obvious to one of ordinary skilled in the art to have modify Palagano’s fastening and coupling unit such that it is monolithically formed with the main body since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993). 
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US Publication no. 20110169286). Huang discloses an object disposing structure comprising all the claimed features of applicant’s invention as discussed and illustrated above except for wherein the character unit and the at least 20one fastening and coupling unit is monolithically formed with the main body. It would have been obvious to one of ordinary skilled in the art to have modify the character unit and  fastening and coupling unit of Huang such that it is monolithically formed with the main body since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993). 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited art of record further demonstrate an object disposing structure of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816. The examiner can normally be reached Monday -Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        

Khc